UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07876 Templeton China World Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 05/31/17 Item 1. Schedule of Investments. TEMPLETON CHINA WORLD FUND Statement of Investments, May 31, 2017 (unaudited) Country Shares Value Common Stocks 99.9% Auto Components 0.2% Weifu High-Technology Co. Ltd., B China 247,527 $ 530,475 a,b Xinyi Automobile Glass Hong Kong Enterprises Ltd., Reg S Hong Kong 16,250 3,149 Xinyi Glass Holdings Ltd Hong Kong 130,000 127,790 661,414 Automobiles 5.8% Chongqing Changan Automobile Co. Ltd., B China 2,812,457 3,717,484 Dongfeng Motor Group Co. Ltd., H China 5,177,478 5,833,628 Jiangling Motors Corp. Ltd., B China 3,502,646 7,241,320 16,792,432 Banks 6.5% BOC Hong Kong (Holdings) Ltd Hong Kong 182,800 824,570 China Construction Bank Corp., H China 16,704,926 13,805,635 Industrial and Commercial Bank of China Ltd., H China 6,391,725 4,273,481 18,903,686 Beverages 0.4% Yantai Changyu Pioneer Wine Co. Ltd., B. China 516,099 1,268,317 Chemicals 0.9% Green Seal Holding Ltd China 597,425 2,516,809 Construction Materials 2.6% Asia Cement China Holdings Corp China 12,893,271 3,739,362 BBMG Corp., H China 1,657,000 816,544 Huaxin Cement Co. Ltd., B China 3,919,226 2,939,420 7,495,326 Distributors 0.5% Dah Chong Hong Holdings Ltd China 2,935,363 1,348,562 Electric Utilities 1.2% Cheung Kong Infrastructure Holdings Ltd Hong Kong 416,348 3,587,802 Electronic Equipment, Instruments & Components 0.9% Hon Hai Precision Industry Co. Ltd Taiwan 200,000 683,330 Synnex Technology International Corp Taiwan 1,569,648 1,796,323 2,479,653 Food & Staples Retailing 5.0% Beijing Jingkelong Co. Ltd., H China 1,400,471 409,765 Dairy Farm International Holdings Ltd Hong Kong 1,259,176 10,060,816 President Chain Store Corp Taiwan 458,059 4,087,303 14,557,884 Food Products 4.9% Uni-President China Holdings Ltd China 15,444,280 11,534,974 Uni-President Enterprises Corp Taiwan 1,280,394 2,552,591 14,087,565 Health Care Equipment & Supplies 0.4% Ginko International Co. Ltd Taiwan 154,000 1,220,905 Health Care Providers & Services 2.1% Shanghai Pharmaceuticals Holding Co. Ltd., H China 2,134,500 6,176,873 Independent Power & Renewable Electricity Producers 0.5% Huaneng Renewables Corp. Ltd., H. China 4,092,000 1,354,819 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON CHINA WORLD FUND STATEMENT OF INVESTMENTS (UNAUDITED) Country Shares Value Common Stocks (continued) Industrial Conglomerates 3.3% CK Hutchison Holdings Ltd Hong Kong 264,690 $ 3,451,097 Hopewell Holdings Ltd Hong Kong 1,585,500 5,951,386 9,402,483 Insurance 5.5% AIA Group Ltd Hong Kong 1,350,100 9,572,474 China Life Insurance Co. Ltd., H China 1,310,000 4,303,653 Ping An Insurance (Group) Co. of China Ltd China 296,000 1,897,375 15,773,502 Internet & Direct Marketing Retail 0.4% a JD.com Inc., ADR China 30,937 1,238,408 Internet Software & Services 17.6% a Alibaba Group Holding Ltd., ADR China 117,220 14,354,761 a Baidu Inc., ADR China 32,960 6,133,856 Tencent Holdings Ltd China 884,000 30,357,385 50,846,002 IT Services 2.4% TravelSky Technology Ltd., H China 2,342,441 6,913,890 Leisure Products 0.1% Merida Industry Co. Ltd Taiwan 67,800 365,465 Marine 1.2% COSCO Shipping Energy Transportation Co. Ltd., H China 4,154,000 2,372,206 Sinotrans Shipping Ltd China 5,220,500 1,152,303 3,524,509 Media 0.4% Poly Culture Group Corp. Ltd., H China 448,300 1,139,095 Oil, Gas & Consumable Fuels 7.5% China Petroleum and Chemical Corp., H China 21,440,478 17,581,717 CNOOC Ltd China 1,081,400 1,235,101 PetroChina Co. Ltd., H China 4,412,403 2,938,790 21,755,608 Paper & Forest Products 6.8% Nine Dragons Paper Holdings Ltd China 16,566,400 19,643,826 Pharmaceuticals 1.2% Tong Ren Tang Technologies Co. Ltd., H China 2,260,700 3,562,602 Real Estate Management & Development 0.8% Cheung Kong Property Holdings Ltd Hong Kong 141,690 1,063,705 China Overseas Land & Investment Ltd China 446,000 1,339,296 2,403,001 Semiconductors & Semiconductor Equipment 10.2% a GCL-Poly Energy Holdings Ltd China 6,245,000 665,176 Taiwan Semiconductor Manufacturing Co. Ltd Taiwan 4,281,330 28,829,549 29,494,725 Textiles, Apparel & Luxury Goods 4.7% Anta Sports Products Ltd China 4,569,355 13,516,113 Transportation Infrastructure 2.4% COSCO Shipping Ports Ltd China 3,262,464 3,809,895 Sichuan Expressway Co. Ltd., H China 7,084,000 2,999,981 6,809,876 |2 TEMPLETON CHINA WORLD FUND STATEMENT OF INVESTMENTS (UNAUDITED) Country Shares Value Common Stocks (continued) Wireless Telecommunication Services 3.5% China Mobile Ltd China 913,270 $ 10,131,883 Total Common Stocks (Cost $147,011,699) 288,973,035 Short Term Investments (Cost $1,113,049) 0.4% Money Market Funds 0.4% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.44% United States 1,113,049 1,113,049 Total Investments (Cost $148,124,748) 100.3% 290,086,084 Other Assets, less Liabilities (0.3)% (974,581 ) Net Assets 100.0% $ 289,111,503 See Abbreviations on page 6. a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At May 31, 2017, the value of this security was $3,149, representing less than 0.1% of net assets. c See Note 5 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |3 TEMPLETON CHINA WORLD FUND Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton China World Fund (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Fund’s business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded |4 TEMPLETON CHINA WORLD FUND NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Fund’s NAV is not calculated, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ 148,933,535 Unrealized appreciation $ 151,399,622 Unrealized depreciation (10,247,073 ) Net unrealized appreciation (depreciation) $ 141,152,549 4. CONCENTRATION OF RISK Investing in securities of "China companies" may include certain risks and considerations not typically associated with investing in U.S. securities. In general, China companies are those that are organized under the laws of, or with a principal office or principal trading market in, the People’s Republic of China, Hong Kong, or Taiwan. Such risks include fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, these securities may not be as liquid as U.S. securities. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended May 31, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.44% 2,513,332 30,654,208 (32,054,491 ) 1,113,049 $ 1,113,049 $ 963 $— —% a a Rounds to less than 0.1%. 6. Fair Value Measurements The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments |5 TEMPLETON CHINA WORLD FUND NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 6. Fair Value Measurements (continued) Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At May 31, 2017, all of the Fund’s investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 7. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management has reviewed the requirements and believes the adoption of the amendments to Regulation S-X will not have a material impact on the Fund’s financial statements and related disclosures. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio ADR American Depositary Receipt For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |6 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton China World Fund By /s/Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date July 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date July 27, 2017 By /s/Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date July 27, 2017
